DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1-20 are allowed
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Bernard Tomsa on April 5, 2021.  Examiner and Mr. Tomsa spoke to discuss amending claims 14, 15, and 16 to correct dependency issues. Authorization for corrective amendments was given.


The application has been amended as follows: 
IN THE CLAIMS

14.     The system of claim 1, wherein the expanded network is defined based on a location of one or more devices in the predefined requestor network of devices such that the expanded network includes one or more additional devices within a predefined distance of the location of the one or more devices.
15.    The system of claim 1, wherein the expanded network is defined based on a location stored as having been previously visited by a requestor within a predefined time period such that the expanded network includes one or more additional devices within a predefined distance of the location previously visited by the requestor within the predefined time period.
16.   system of claim 1, wherein the expanded network is defined based on a route stored as having been previously traveled by a requestor within a predefined time period such that the expanded network includes one or more additional devices within a predefined distance of the route previously traveled by the requestor within the predefined time period.

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1, 17, and 19): 
The closest prior art of record fails to anticipate or render obvious the amended limitation specifically the negative limitation with regard to responsive to a failure to locate a device, then expanding the locating network to include devices not defined by the user, said new locating device having a known proximity to the area for which a location request is made.   
 No one reference individually had the exact system or method envisioned by Applicant, nor could less than 4 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642